May 13, 2011 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E., Mail Stop 6010 Washington, DC 20549 Ladies and Gentlemen: We have reviewed the disclosures concerning Brimmer, Burek & Keelan LLP made by Vertical Health Solutions, Inc. in Item 4.01 of its Current Report on Form 8-K, which we understand will be filed with the Securities and Exchange Commission on the date hereof, and are in agreement with such disclosures. Very truly yours, /s/Brimmer, Burek & Keelan LLP Brimmer, Burek & Keelan LLP
